IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                : No. 130 EM 2018
                                             :
                                             :
                 v.                          :
                                             :
                                             :
 RICO LOFTON                                 :
                                             :
                                             :
 PETITION OF: JOSEPH SCHULTZ                 :


                                       ORDER
PER CURIAM

      AND NOW, this 8th day of January, 2019, in consideration of the Application for

Leave to Withdraw, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for that court to determine whether Rico Lofton’s present counsel

should be permitted to withdraw.

      If present counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Rico Lofton being appointed counsel or granted leave to proceed pro

se.

      The Court of Common Pleas of Philadelphia County is DIRECTED to enter its

order regarding this remand within 60 days and to promptly notify this Court of its

determination.